Citation Nr: 0122573	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 until July 
1972.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought 
on appeal.  

The Board notes that the veteran was scheduled to appear at 
hearing before a Member of the Board to be conducted at the 
RO in St. Louis in July 2001, but the file indicates the 
veteran's failure to report on this date.  There are no other 
outstanding hearing requests of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The evidence reflects that the veteran has the following 
nonservice-connected disorders:  recurrent spontaneous 
pneumothorax, rated as noncompensable; neck and right 
shoulder residuals, rated as noncompensable; and degenerative 
joint disease, cervical spine, with headaches, evaluated as 
20 percent disabling; the combined disability rating for the 
veteran's nonservice-connected disorders is no more than 20 
percent.

3.  The veteran is 51 years old; he reported that he 
completed 8 years of grammar school and 4 years of high 
school; he has previous work experience as a metal spinner. 

4.  The veteran's disabilities, collectively no more than 20 
percent disabling, are not productive of a total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities do not permanently 
preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(2), 3.340, 3.342, 
4.15, 4.17 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the claims file appears to contain all service medical 
records and the veteran was afforded a VA examination in 
September 1998 in connection with his claim.  Additionally, 
VA treatment reports from April 1998 through July 1998 are 
also associated with the file.  Finally, the veteran was 
apprised of the date and time of his BVA hearing, scheduled 
for July 2001, and his failure to report on this date was not 
due to any deficiencies on the part of VA.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  There are three 
alternative regulations upon which a finding of permanent and 
total disability for pension purposes may be based.  In 
accordance with the VA Schedule For Rating Disabilities, one 
may establish that the veteran has a lifetime impairment 
which renders it impossible for the "average person" to 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  This method requires rating each disability under 
the appropriate diagnostic code, and then combining the 
ratings to determine whether the veteran holds a combined 
one-hundred percent schedular evaluation for pension 
purposes.  If a veteran suffers the permanent loss of the use 
of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes, or becomes permanently helpless or 
permanently bedridden, the veteran will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one-
hundred percent schedular evaluation for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b). 

A permanent and total disability rating under the provisions 
of §§ 4.15, 4.16, and 4.17, will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) a 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of §§ 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A preliminary review of the record reveals that the veteran 
has been rated for several nonservice-connected disabilities, 
including recurrent spontaneous pneumothorax, neck and right 
shoulder residuals, and degenerative joint disease, cervical 
spine, with headaches.  The last of these conditions was 
evaluated as 20 percent disabling, while the remaining 
disorders were assigned noncompensable ratings.  The combined 
disability rating for the veteran's nonservice-connected 
disorders is no more than 20 percent.

The evidence associated with the file shows that, in October 
1975, the veteran underwent surgery at the VA Medical Center 
in Minneapolis, Minnesota for recurrent right spontaneous 
pneumothorax.  Specifically, a right thoracotomy with a wedge 
resection of the right upper lobe and pleural abrasion were 
performed.  No recent complaints have been made with respect 
to this condition, for which the veteran was treated 26 years 
ago.  An April 1976 VA record indicates that the veteran had 
a history of whiplash, but presently, there was full range of 
motion of his neck and head.  He was noted to have a nine 
inch scar on his right chest from a thoracotomy.

More recently, the pertinent medical evidence of record 
includes VA treatment reports dated from April through July 
1998.  The veteran was seen at this time for complaints of 
headaches.  In April 1998, the veteran stated that each 
evening he would experience pain starting at the left base of 
his neck, radiating to the left frontal head.  He reported 
that the pain would last for about 90 minutes before 
lessening in severity.  The veteran indicated that he was 
able to carry out daily tasks, such as bathing, dressing, 
shopping, cooking and driving.  In another treatment report 
dated June 1998, the veteran explained that his headaches 
would come about gradually, and that he became light 
sensitive.  He occasionally felt nauseous during these 
headaches.  

The veteran was examined by a VA physician in September 1998.  
At this visit, the veteran presented with complaints of daily 
headaches.  The veteran reported that each headache would 
last approximately 90 minutes.   He would then be pain free 
for a few hours only to have the headache return.  He noted 
that this pattern occurred three times a day, usually 
beginning when he completed his workday.  The veteran 
explained that the headaches were generally localized to the 
left side of the neck, traveling to the apex and occasionally 
to the left eye.  He reported occasional pain on the left 
side of his mouth, as well as nausea.  The veteran denied 
loss of consciousness and also denied any head trauma.  The 
veteran further denied any musculoskeletal complaints.  It 
was noted that the veteran was able to maintain his level of 
activity during the attacks.  

Neurological testing performed at the September 1998 VA 
examination yielded normal results.  Specifically, the 
veteran's gait, stance and coordination were found to be 
normal, and cranial nerves II-XII were grossly intact.  As to 
peripheral nerves, sensory and motor, the veteran' strength 
was 5+ bilaterally in both the upper and lower extremities.  
The veteran had no sensory neuropathies to pain touch, 
temperature, vibration or position. The veteran's neck was 
noted to be free of lymphadenopathy and thyromegaly.  There 
was no trachial deviation.  The veteran had good carotid 
upstroke, and no carotid bruit.  

Regarding the musculoskeletal system, no joint defects or 
muscular atrophy was noted.  Regarding the chest, the lungs 
were clear to auscultation bilaterally, and the veteran had 
no complaints of shortness of breath.  The VA examiner made 
note of cervical spine magnetic resonance imaging taken 
within a year of the examination, which showed protrusion of 
the C6 and C7 discs.  The veteran was diagnosed with tension 
headache with cervical spine degenerative joint disease as a 
contributing factor.  The veteran was further diagnosed with 
chronic headache, also related to his cervical spine 
degenerative joint disease.      

Based on the foregoing evidence, the Board finds that the 
veteran's nonservice-connected recurrent spontaneous 
pneumothorax and residuals of a neck and right shoulder 
injury do not warrant a compensable rating, and that the 
veteran's nonservice-connected degenerative joint disease, 
cervical spine with headaches, does not warrant a rating in 
excess of 20 percent.  

Focusing first on the recurrent spontaneous pneumothorax, the 
Board notes that 38 C.F.R. § 4.97, Diagnostic Code 6843, 
states that a traumatic chest wall defect, pneumothorax, 
hernia, etc., is to be rated under the General Rating Formula 
for Restrictive Lung Disease.  A compensable rating under 
that formula requires certain pulmonary function test 
results.  The veteran's most recent VA examination in 
September 1998 does not contain any pulmonary function test 
results.  However, it was noted that the veteran's lungs were 
clear, and the veteran had no complaints of shortness of 
breath.  Moreover, the VA treatment reports dated April 1998 
through July 1998 contained no complaints of or treatment 
relating to the veteran's history of a pneumothorax.  Given 
the absence of any current clinical findings, and considering 
the veteran's lack of complaints regarding this disorder, the 
veteran is not entitled to a compensable rating under 
Diagnostic Code 6843.  

Regarding the veteran's nonservice-connected residuals of a 
neck and right shoulder
injury, the Board observes that to qualify for a compensable 
rating under Diagnostic Code 5290, which rates limitation of 
motion of the cervical spine, the evidence would have to 
exhibit at least a slight limitation of motion of the 
cervical spine.  The September 1998 VA examination revealed 
that the veteran had normal gait and posture, and denied any 
musculoskeletal complaints.  No joint defects or muscular 
atrophy was noted.  Additionally, no lymphadenopathy and 
thyromegaly was found upon examination of the neck, nor was 
there trachial deviation.  The veteran had good carotid 
upstroke, and no carotid bruit.  As there was no finding of 
limitation of motion regarding the neck or shoulder, there 
are no alternate diagnostic codes which would entitle the 
veteran to a compensable rating.  The Board acknowledges the 
veteran's subjective complaints of neck pain.  However, this 
pain was noted to be a symptom of his headaches, for which he 
has already been assigned a 20 percent rating.  

Finally, regarding the veteran's nonservice-connected 
degenerative joint disease, cervical spine with headaches, 
the Board finds no evidentiary basis for increasing the 
present evaluation of 20 percent disabling.  The RO has rated 
the veteran's disability according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which rates degenerative arthritis.  
According to that diagnostic code provision, degenerative 
arthritis established by X-ray findings will be rated under 
the appropriate codes for the specific joint involved.  
Diagnostic Code 5290 is the appropriate code for the cervical 
spine.  However, as there were no findings of limitation of 
motion, a compensable rating cannot be attained through 
application of Diagnostic Code 5290.  In cases where the 
Diagnostic Code for the specific joint involved yields a 
noncompensable rating, Diagnostic Code 5003 allows for an 
evaluation of 20 percent where X-ray evidence of involvement 
of 2 or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  According to 
38 C.F.R. § 4.45, the cervical vertebrae are considered minor 
joints.  The September 1998 VA examination report indicates 
that an MRI performed during the prior year revealed a 
protrusion of C6 and C7.  As such, the Board finds that a 20 
percent rating is appropriate for the veteran's degenerative 
joint disease, cervical spine with headaches, but no higher.  
The Board has considered whether a higher rating is warranted 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which rates 
migraine headaches.  However, in the absence of evidence of 
prostrating attacks occurring on average of once a month, 
there is no basis for a rating in excess of 20 percent.  In 
short, the Board finds that the veteran's present 20 percent 
evaluation for degenerative joint disease, cervical spine 
with headaches, is appropriate and there is no alternate 
basis for a higher rating.

By consulting the Combined Ratings Table, 38 C.F.R. § 4.25, 
it can be seen that the total combined rating for the 
veteran's noncompensable recurrent spontaneous pneumothorax, 
his noncompensable neck and right shoulder residuals, and his 
20 percent rating for degenerative joint disease, cervical 
spine with headaches, is equal to 20 percent.  The record 
does not reveal any other current disabilities.  Therefore, 
the veteran does not have a combined one-hundred percent 
schedular evaluation to allow for an award of a nonservice-
connected pension under 38 C.F.R. § 4.15.
 
As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15. 
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total evaluation is 
not greater than 70 percent.  In short, the veteran's 
disability is clearly not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 51 years old; he completed eight years of 
grammar school, and four years of high school education; he 
has previous work experience as a metal spinner and earlier 
as a truck driver for the University of Minnesota.  The 
record shows that the veteran had enrolled in a VA training 
program on Auto Mechanics in 1983.  The record further 
indicates that the veteran had last worked in June 1998. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board observes that, in a VA treatment report 
dated April 1998, the veteran reported that his headaches did 
not impede him from carrying out daily activities and 
essential tasks such as bathing, dressing, shopping, cooking 
and driving.  The Board further notes that the veteran 
appears to have completed high school, and also attended VA 
training courses on truck driving and auto mechanics.  The 
Board acknowledges that his employment history consists 
primarily of labor-related positions.  The Board also 
acknowledges the veteran's complaints of daily headaches.  
However, the Board is not satisfied that the evidence of 
record supports a finding of permanent and total disability.  
Overall, the Board does not find that the veteran is 
precluded from engaging in substantially gainful employment.  
The Board notes that no medical professional or other 
professional has indicated that the veteran is unable to 
work.  See 38 C.F.R. § 4.17a.

The Board notes the veteran's representative's request for a 
remand in the August 2001 informal hearing presentation, so 
that the veteran can undergo a psychiatric evaluation.  
However, the veteran was afforded a VA general medical 
examination in September 1998, and there were no findings in 
that examination that the veteran had any psychiatric 
disorder, which required further evaluation.  As such, the 
Board finds no basis for a remand.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.  
The Board has considered the benefit of the doubt rule in 
this case, but finds that the preponderance of the evidence 
is against the veteran's claim.  38 U.S.C.A. § 5107(b).  



ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.
 
 

		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 

